Cabret, Justice,
concurring in part, dissenting in part.
I concur with the majority’s conclusion that the evidence was sufficient to convict Virgil Nanton (“Virgil”) of assault in the third degree under Court Three of the Information. However, I respectfully dissent from the majority’s conclusion that the trial court’s jury instruction on the elements of possession of a dangerous weapon constituted plain error. Accordingly, for the reasons which follow, I do not believe that this Court has the discretion to reverse Virgil and Nicole Nantons’ (collectively “the Nantons”) convictions on this ground.
The Nantons assert that the trial court erred by failing to instruct the jury on the essential element of intent as part of its jury charge on possession of a dangerous weapon during the commission of a crime of violence. The record shows that the trial court instructed the jury as follows:
Before you may find each defendant guilty of possession of a dangerous weapon during the commission of a crime of violence, you must find that the People have proven each of the following essential elements beyond a reasonable doubt.
First, that defendants, Virgil Leon Nanton, Nicole Siobhon Nanton, an [sic] another unknown individual, each aiding and abetting the other, did possess a dangerous weapon, to wit, a knife. Second, that defendant Virgil Leon Nanton and Nicole Siobhon Nanton, and another unknown individual, each aiding and abetting the other, did possess a dangerous weapon during the commission of, .or the attempt to commit a crime of violence, to wit, assault in the third degree. And three, that the act occurred on or about March the 12th of the year2005, on the island of St. Croix.
(Trial Tr. vol. 2,89, Sept. 14,2006.) Inasmuch as the Code section defining the offense requires that the perpetrator have the “intent to use” the dangerous weapon, see 14 V.I.C. § 2251(a)(2), I agree with the Nantons and the majority that the trial court should have included the element of intent as part of the foregoing instruction. But that is not the end of the required analysis.
The record shows that the Nantons did not object to the trial court’s instruction either prior to, during, or after the court charged the jury, even *504though the court provided them opportunities to do so. Under Rule 30(d) of the Federal Rules of Criminal Procedure:1
[a] party who objects to any portion of the instructions or to a failure to give a requested instruction must inform the court of the specific objection and the grounds for the objection before the jury retires to deliberate. An opportunity must be given to object out of the jury’s hearing and, on request, out of the jury’s presence. Failure to object in accordance with this rule precludes appellate review, except as permitted under Rule 52(b).
Under Rule 52(b), “[a] plain error that affects substantial rights may be considered even though it was not brought to the court’s attention.” Fed. R. Crim. P. 52(b). Assuming, without deciding, that the Nantons did not intentionally waive their objection to the charge, see Gov’t of the V.I. v. Rosa, 399 F.3d 283, 290-91 (3d Cir. 2005) (distinguishing between waived and forfeited errors), the error does not warrant reversal.
Under the plain error doctrine, “before an appellate court can correct an error not raised at trial, there must be (1) ‘error,’ (2) that is ‘plain,’ and (3) that ‘affect[s] substantial rights.’ ” Johnson v. United States, 520 U.S. 461, 466-67, 117 S. Ct. 1544, 1549, 137 L. Ed. 2d 718 (1997) (quoting United States v. Olano, 507 U.S. 725, 732, 113 S. Ct. 1770, 1776, 123 L. Ed. 2d 508 (1993)). “If all three conditions are met, an appellate court may then exercise its discretion to notice a forfeited error, but only if (4) the error seriously affect[s] the fairness, integrity, or public reputation of judicial proceedings.” Johnson, 520 U.S. at 467, 117 S. Ct. at 1549, (citations and punctuation omitted). As I review the jury charge at issue for plain error, I am mindful that the Supreme Court has closely circumscribed the scope of the plain error doctrine and cautioned that
[t]he Rule authorizes [appellate courts] to correct only particularly egregious errors, those errors that seriously affect the fairness, integrity or public reputation of judicial proceedings. In other words, the plain-error exception to the contemporaneous-objection rule is to be *505used sparingly, solely in those circumstances in which a miscarriage of justice would otherwise result. Any unwarranted extension of this exacting definition of plain error would skew the Rule’s careful balancing of our need to encourage all trial participants to seek a fair and accurate trial the first time around against our insistence that obvious injustice be promptly redressed.
United States v. Young, 470 U.S. 1, 15, 105 S. Ct. 1038, 1046, 84 L. Ed. 2d 1 (1985) (citations and punctuation marks omitted); accord Johnson, 520 U.S. at 466,117 S. Ct. at 1548. Thus, “[ujnlike such defects as the complete deprivation of counsel or trial before a biased judge, an instruction that omits an element of the offense does not necessarily render a criminal trial fundamentally unfair or an unreliable vehicle for determining guilt or innocence.” Neder v. United States, 527 U.S. 1, 9, 119 S. Ct. 1827, 1833-34, 144 L. Ed. 2d 35 (1999) (emphasis in original).2
As stated above, because section 2251(a)(2) includes the element of intent, the trial court erred in omitting that element from the charge at issue and that error is plain. See generally Rosa, 399 F.3d at 292 (discussing factors of the plain error analysis). I do not believe, however, that the omission of the intent element from the specific jury instruction at issue affected the Nantons’ substantial rights. As recognized by the court in Rosa,
[i]t is a rare case in which an improper instruction will justify reversal of a criminal conviction when no objection has been made in the trial court. The standard in analyzing the effect of the erroneous instructions is whether there was a reasonable likelihood that the jury prejudiced the defendant by applying the challenged instructions in a manner that violated the constitution.
Id. at 294-95 (citations and quotation marks omitted). “In determining the constitutional validity of jury instructions, a court should not view an individual instruction discretely, but rather should consider the instructions in *506the context of the overall charge.” Id. at 296 (citing Cupp v. Naughten, 414 U.S. 141, 146-47, 94 S. Ct. 396, 400, 38 L. Ed. 2d 368 (1973)).
In this case, I have considered the instruction at issue within the context of the trial court’s instructions as a whole and conclude that there was not a reasonable likelihood that the jury prejudiced the Nantons by applying the challenged instruction in an unconstitutional manner. The trial court’s jury instructions, read as a whole, informed the jurors that they needed to find that the defendants possessed a weapon with the intent to use it unlawfully against the victim. In fact, immediately before the trial court read the challenged instruction to the jury, the court explained to the jurors that the defendants were charged with possession of a dangerous weapon during the commission of a crime of violence and that
under the laws of the Virgin Islands, it is an offense for any person to have, possess, bear, transport, carry, or have under his or her proximate control any instrument or weapon with the intent to use the same unlawfully against another during the commission of or the attempt to commit a crime of violence.
(Trial Tr. vol. 2,88-89) (emphasis added). Additionally, the court instructed the jury that “[t]he crimes charge [sic] in this case are serious crimes that require proof of specific intent before a defendant can be convicted.” (Trial Tr. vol. 2, 82-83.) Indeed, the court gave the jury a detailed explanation of how specific intent was to be determined.3
*507Moreover, the Information specifically charged Virgil and Nicole with possessing a knife “with intent to use same unlawfully against another.” (Trial Tr. vol. 2, 79.) The trial judge read the Information to the jury at the beginning of the trial, and again during the final jury instructions. After reading the Information to the jurors during the final instructions, the trial court explained that the Government had the “burden of establishing each of these elements by proof beyond a reasonable doubt.” (Trial Tr. vol. 2, 83.) Finally, consistent with the Third Circuit’s admonition in Rosa, the trial court instructed the jurors they were required to consider all the instructions “as a whole” and that they “must not single out one or more instruction and disregard the others.” (Trial Tr. vol. 2, 66.) See id.; see also Cupp, 414 U.S. at 146-47, 94 S. Ct. at 400. Under these circumstances, I do not believe there is a reasonable likelihood that the jurors prejudiced the Nantons by applying the instruction at issue in an unconstitutional manner. See id. Accordingly, the trial court’s error did not affect the Nantons’ substantial rights.
Furthermore, even if the error did affect the Nantons’ substantial rights, it must have “seriously affect[ed] the fairness, integrity or public reputation of judicial proceedings before [this Court could] exercise its discretion to correct the error.” Johnson, 520 U.S. at 469-70, 117 S. Ct. at 1550 (citation and quotation marks omitted). The erroneous instruction did not have this effect.
The evidence establishing that the knife was intentionally used to stab Harvey was overwhelming. See Johnson, 520 U.S. at 469-70, 117 S. Ct. at 1550.(discussing overwhelming evidence supporting element erroneously omitted from jury instruction). Harvey was forcefully stabbed four times, receiving life-threatening injuries. Describing the gravity of these injuries, the emergency room physician testified that an “upper abdomen stab wound actually went through the large intestine, went pass [sic] the kidney, taking off the blood supply to the kidney so it completely disconnected the kidney from its blood supply and it went into the muscles of the back.” (Trial Tr. vol. 1, 143.) Considering the nature of this wound and the other wounds inflicted by the knife wielder, I am confident, beyond a reasonable doubt, that even absent the deficient *508instruction, the jury would have found that the knife was used intentionally against Harvey. See Whitney v. Horn, 280 F.3d 240, 259 (3d Cir. 2002) (even though trial court erroneously instructed the jury concerning the defense of voluntary intoxication as it applied to the specific intent to kill, error was harmless in light of overwhelming evidence of intent, which included multiple stab wounds about the victim’s body); see also, Neder, 527 U.S. at 17, 119 S. Ct. at 1837 (concluding that error in omitting element from jury instruction was harmless where “reviewing court concludes beyond a reasonable doubt that the omitted element was uncontested and supported by overwhelming evidence, such that the jury verdict would have been the same absent the error”). Indeed, the Nantons never argued at trial, and do not argue on appeal that the knife wounds were accidentally inflicted, and I cannot fathom how any reasonable juror could have found that the multiple stabbings were anything but intentional given the nature of the wounds. The Nantons do
not suggest that [they] would introduce any evidence bearing upon the issue of [intent to use the knife] if so allowed. Reversal without any consideration of the effect of the error upon the verdict would send the case back for retrial-a retrial not focused at all on the issue of [intent to use the knife], but on contested issues on which the jury was properly instructed.
Neder, 527 U.S. at 15, 119 S. Ct. at 1836-37.
There is yet one more reason why I am confident that the trial court’s erroneous instruction did not seriously affect the fairness, integrity or public reputation of the Nantons’ trial. In addition to finding the Nantons guilty of possessing a dangerous weapon during the commission of a crime of violence, the jury found them guilty of third degree assault. To reach the latter verdict, the jurors needed to find, as instructed by the trial court, that the Nantons, “and another unknown individual, each aiding and abetting the other did assault Dwayne Harvey by stabbing him about the body . . . [and] that a deadly weapon was used, to wit, a knife.” (Trial Tr. vol. 2, 90.) Thus, notwithstanding the error in the instruction on Count Two, we know with certainty from the jury’s verdict on Count Three that *509the jurors found the Nantons intentionally assaulted Harvey with a knife.4 The jury’s determination that the Nantons were guilty of assaulting Harvey with a knife under Count Three is the “functional equivalent” of finding that they intended to use the knife against him, as required for a conviction under Count Two of the Information. See Neder, 527 U.S. at 14, 119 S. Ct. at 1836 (recognizing that under the “functional equivalence” test, the omission of an element from the court’s charge is harmless “where other facts found by the jury are ‘so closely related’ to the omitted element ‘that no rational jury could find those facts without also finding’ the omitted element” (quoting Sullivan v. Louisiana, 508 U.S. 275, 281, 113 S. Ct. 2078, 2082, 124 L. Ed. 2d 182 (1993)); State v. Hazard, 745 A.2d 748, 753-54 (R.I. 2000) (ruling that erroneous jury instruction on element of crime was harmless error because the jury made findings on other charged crimes that were the “functional equivalent” of the erroneously charged element); see also United States v. Anderson, 859 F.2d 1171, 1176 (3d Cir. 1988) (ruling that where district court omitted essential element of crime from instructions, but jury unanimously found the defendant guilty of other charges establishing facts of omitted element, “it cannot be said that the district judge’s error in any way prejudiced the jury’s deliberations or resulted in manifest injustice.” (citation omitted)).
Under these circumstances, and considering the overwhelming evidence that the knife was used intentionally against Harvey, I believe that the erroneous charge was harmless, did not result in a miscarriage of justice, and is not grounds for reversal. See Johnson, 520 U.S. at 470, 117 S. Ct. at 1550; Francis v. People, S. Ct. Crim. No. 2007-093, 2009 V.I. Supreme LEXIS 44, at *22 (V.I. Nov. 19, 2009) (“Because the *510‘unauthorized by law’ element was ‘uncontested and supported by overwhelming evidence,’ and since any arguable error did not seriously affect the fairness, integrity, or public reputation of the judicial proceedings ... the trial court’s instruction does not constitute plain error and cannot form the basis for reversing Appellant’s convictions.”).
Because I find that the Court does not have the discretion to reverse the Nantons’ convictions under Court Two due to the erroneous jury charge, I believe it is also necessary to review their assertion that the evidence was insufficient to support their convictions. Possession of a dangerous weapon during the commission of a crime of violence is defined under title 14, section 2251(a)(2)(B) of the Virgin Islands Code, which provides in pertinent part that whoever:
(2) with intent to use the same unlawfully against another, has, possesses, bears, transports, carries or has under his proximate control, a dagger, dirk, dangerous knife, razor, stiletto, or any other dangerous or deadly weapon shall —
(B) if he has previously been convicted of a felony, or has, possesses, bears, transports, carries or has under his proximate control, any such weapon during the commission or attempted commission of a crime of violence (as defined in section 2253(d)(1) hereof) shall be fined $10,000 and imprisoned not more than fifteen (15) years, which penalty shall be in addition to the penalty provided for the commission of, or attempt to commit, the crime of violence.
A defendant need not personally possess a knife, however, to be punished as aprincipal under section 2251 (a)(2)(B). Aprincipal is defined under title 14, section 11(a) to include not only individuals who personally commit the offense, but also anyone who “aids, abets, counsels, commands, induces or procures its commission .. . .” Consequently, criminal liability extends to Virgil and Nicole if they personally possessed the knife or if they aided, abetted, counseled, commanded, induced or procured the commission of the crime charged. “Liability as an aider and abettor requires proof that [the] defendant associated himself with the venture, that he participated in it as something he wished to bring about, and that he sought by his words or action to make it succeed.” United States v. Xavier, 2 F.3d 1281, 1288, 29 V.I. 279 (3d Cir. 1993) (citing United States v. American Investors of Pittsburgh, *511Inc., 879 F.2d 1087, 1103 (3d Cir. 1989)), “The government can show the requisite intent with evidence [the] defendants] encouraged or helped the perpetrator.” Id. (citing Gov’t of V. I. v. Navarro, 513 F.2d 11, 11 V.1.542 (3d Cir. 1975)). Accordingly, in this case the Government could establish criminal liability under section 2251(a)(2)(B) by proving, inter alia, that Harvey was stabbed with a knife during the assault and that Nicole and Virgil either perpetrated the stabbing or, through their participation in the assault, encouraged or helped the perpetrator. See id. at 1288-89.
Based on the evidence discussed in the majority opinion, including the discussion on the sufficiency of the evidence to support Virgil’s conviction under Count Three, I believe there is ample evidence that Nicole and Virgil either perpetrated the stabbing or participated in the attack by helping the perpetrator. Harvey positively identified Nicole and Virgil as two of his three assailants, and he testified that he had no doubt that “they were involved in the stabbing.” (Trial Tr. vol. 1, 72.) In addition, Harvey testified that he told the police that Virgil stabbed him and that Nicole struck him on the top of his head with an object that Harvey thought was a knife. When questioned at trial whether there was anything that caused him to change his statements about who it was that stabbed him that night, Harvey replied, without any apparent equivocation, “No, sir.” (Trial Tr. vol. 1, 72.) To the extent that Harvey provided conflicting testimony during his cross-examination, such conflicts merely reflected on his credibility, which was for the jury to assess. See Smith v. People, 51 V.I. 396, 401 (V.I. 2009) (citing United States v. Boone, 279 F.3d 163, 189 (3d Cir. 2002); United States v. Stirone, 311 F.2d 211, 284 (3d Cir. 1962))). As an appellate court, “ ‘[W]e are not at liberty to substitute our own credibility determinations for those of . . . the jury.’ ” Id. (quoting United States v. Dillon, 532 F.3d 379, 391 n.9 (5th Cir. 2008). “ ‘The reasonable doubt which will prevent conviction must be the jury’s doubt and not that of this [C]ourt.’ ” Id. (quoting Stirone, 311 F.2d at 284). While there were plainly conflicts in the evidence relating to the Nantons’ conviction for possession of a dangerous weapon, for the reasons discussed in the majority opinion, which I believe apply equally to show Virgil and Nicole’s guilt on Count Two, I conclude that there was sufficient evidence to support the jury’s verdict on this count.
Based on this same evidence, and the evidence discussed in majority opinion, I concur with the majority that there was sufficient evidence to find Virgil guilty as a principal to the underlying crime of assault in the *512third degree. Title 14, section 297(2) provides, in pertinent part, that “[w]hoever . . . assaults another with a deadly weapon . . . shall be fined not less than $500 and not more than $3,000 or imprisoned not more than 5 years or both.” In order to prove assault in the third degree, the Government had to show that Virgil assaulted Harvey with a deadly weapon or that Virgil encouraged or helped the perpetrator. Again, considering the evidence discussed above in the light most favorable to the Government, I believe that it was sufficient to support a jury determination that Virgil stabbed Harvey, or encouraged or helped Nicole or the unknown assailant to perpetrate the stabbing. Although Virgil points to conflicting evidence and challenges the credibility of some of the evidence, those were factual issues for the jury, not the appellate court, to resolve. See Smith, at 401.
In light of my conclusion that the trial court’s jury charge was not plain error and that the evidence was sufficient to sustain the jury’s verdict, I also believe it is necessary to address Nicole’s assertion that the trial court erred in imposing an enhanced sentence under title 14, section 2251(a)(2)(B) for her conviction on Count Two. The trial court sentenced Nicole to ten years incarceration and a $10,000 fine for possessing a knife during the commission of a crime of violence. Although a defendant convicted of possessing a dangerous weapon may be incarcerated for a maximum of five years and fined $5,000 under title 14, section 2251(a)(2)(A), in this case the court sentenced Nicole pursuant to title 14, section 2251(a)(2)(B), which authorizes a sentence of up to fifteen years and a $10,000 fine if, inter alia, the defendant “has, possesses, bears, transports, carries or has under his proximate control, any such weapon during the commission or attempted commission of a crime of violence.” Nicole argues that the enhanced sentence available under subsection 2251(a)(2)(B) “must be read to apply only to the possessor,” of a dangerous weapon and does not apply to aiders and abettors. (Appellant Nicole Nanton’s Br. 10.) I disagree.
Nicole cites to no legal authority to support her proposition, and the plain language of the statute makes no distinction between a principal charged with personally committing the offense and those charged with aiding and abetting. See id’, V.I. Code Ann. tit. 14, § 11(a) (defining principal). Because “the language of a statute is clear[,] the text of the statute is the end of the matter.” United States v. Introcaso, 506 F.3d 260, 264 (3d Cir. 2007) (quoting United States v. Jones, 471 F.3d 478, 480 (3d *513Cir. 2006). The Legislature made no distinction between principals who possess a dangerous weapon and aiders or abettors, and this Court will not create one.
For these reasons, I concur with the majority’s conclusion that the evidence was sufficient to support Virgil’s conviction under Count Three, but respectfully dissent from the majority’s opinion that the Superior Court’s instruction on Count Two constituted plain error that seriously affected the fairness, integrity, or public reputation of the proceedings.

 The Federal Rules of Criminal Procedure are applicable in the Superior Court of the Virgin Islands to the extent that the Federal Rules are not inconsistent with either procedural rules promulgated under the Virgin Islands Code or the Rules of the Superior Court. See Revised Organic Act § 21(c), 48 U.S.C. § 1611(c); SUPER Ct. R. 7.


 I question the majority’s reliance on United States v. King, 521 F.2d61 (10th Cir. 1975), for the proposition that the omission of an essential element of an offense from jury instructions automatically requires reversal. The Tenth Circuit effectively overruled King on this ground in United States v. Schleibaum, 130 F.3d 947, 949 (10th Cir. 1997). See United States v. Riggans, 254 F.3d 1200, 1203 (10th Cir. 2001).


 The court explained specific intent as follows:
To establish specific intent, the People must prove that each defendant knowingly did an act which the law forbids, purposefully intending to violate the law. Such intent may be determined from all the facts and circumstances surrounding the case.
Intent may be proved by circumstantial evidence. Indeed, it can rarely be established by any other means. We simply cannot look into the head or mind of another person. It is physically impossible to do that. So while witnesses may see and hear and so be able to give direct evidence of what a defendant does or fails to do, they cannot give an eye witness account of the state of mind with which the acts were done or omitted.
But what a defendant does or fails to do may indicate intent or lack of intent to commit a particular offense charged. In deciding the issue of what a person knew or what a person intended at a particular time, you may consider any statements made or acts done by that person, and all other facts and circumstances received in evidence which may aid you to determine that persons’ knowledge or intent.
You may infer, but you certainly are not required to infer, that a person intends the natural and probable consequences of acts knowingly done or knowingly omitted. It *507[sic] entirely up to you, however, to decide what facts to find from the evidence received during this trial.
(Trial Tr. vol. 2, 83-84.)


 While it is trae, as recognized by Chief Justice Hodge, that the jury evidently found that the Nantons did not assault Harvey with the specific intent to commit murder, I cannot discern how the jury ’ s acquittal of the Nantons on this charge provides abasis for finding a reasonable likelihood that, but for the erroneous charge, the jury would have similarly found that the Nantons did not have the specific intent to use a knife under Count Two. Although it was disputable, based on the evidence, whether the Nantons had the intent to murder Harvey, the jury found that the Nantons assaulted Harvey with a knife, and there was overwhelming evidence that the knife was used intentionally against Harvey. Likewise, because the jury necessarily found, in its Count Three conviction, that the Nantons intentionally used a knife against Harvey, I question the majority’s assertion that “no element in the crimes charged in either Count One or Three is remotely synonymous with or tantamount to the element of ‘with intent to use the [knife] unlawfully against another’ in Count Two.”